Blackburn, Judge.
On March 9, 1990, the appellant, James Bennett, was issued a traffic citation for speeding. He moved for a speedy trial pursuant to OCGA § 17-7-170, and on November 30, 1992, because he was not tried within the next regular court term, the trial court dismissed the charge against Bennett. Subsequently, Bennett filed a pro se motion for attorney fees against the State of Georgia, seeking $4,046 as reasonable expenses of his pro se defense of the traffic offense prosecution. This appeal follows the trial court’s denial of that motion.
Bennett sought attorney fees pursuant to OCGA § 15-19-14 (e), which pertains to liens for attorney services provided. He cites no authority for his entitlement to recover expenses of litigation for defending himself in the criminal proceeding other than general references to the due process and equal protection clauses of the United States and the Georgia Constitutions. There is no statutory authority in Georgia that authorizes attorney fees in a criminal action. Cf. Garcia v. Allen, 202 Ga. App. 529 (414 SE2d 742) (1992). We likewise find no basis for such an award under the United States and Georgia Constitutions.
In fact, pursuant to the sovereign immunity preserved in Ga. Const., Art. I, Sec. II, Par. IX (e), the State of Georgia is immune from Bennett’s claim for attorney fees. The trial court thus properly denied Bennett’s motion.

Judgment affirmed.


McMurray, P. J., and Johnson, J., concur.